           Case 1:18-cv-11499-MLW Document 66 Filed 12/02/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                     Docket No. 1:18-cv-11499-MLW
 ROBENSON JEAN-PIERRE AND JEAN
 METELUS, on behalf of themselves and all            COLLECTIVE AND CLASS ACTION
 others similarly situated,
                                                     NOTICE OF FILING CONSENTS TO
                         Plaintiffs,                 JOIN COLLECTIVE ACTION

 v.

 J&L CABLE TV SERVICES, INC.,

                         Defendant.


            NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION

Plaintiffs Robenson Jean-Pierre and Jean Metelus, individually and on behalf of all persons

similarly situated, hereby files the following Opt-In Consent Forms, submitted herewith as Exhibit

1, pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq. CONSENTS TO JOIN

COLLECTIVE ACTION:

      48. Jeremias Ramirez

      49. Jason Wisdom

      50. Rocky Gorbey

      51. Richard Gasbarro

      52. Jimy Pierre

      53. Douglas Harrington

      54. Ryan Snyder

      55. Jermaine Menzie

      56. Prosper Jean-Jacques
        Case 1:18-cv-11499-MLW Document 66 Filed 12/02/19 Page 2 of 3



   57. Shawntay Smith

   58. Jiquelle Kinnard

   59. Johnathen Garza

   60. Marcos Rodriguez

   61. Cornell Hair

   62. Michael Gary Fauntleroy

   63. John Coyman

   64. Phillip Strout

   65. Nicholas O. Perry

   66. Jean Presendieu

   67. Nathan Purrington

   68. Lovens Ovilmar

   69. Eduardo Rosario

   70. Aymar Baghana


Dated: December 02, 2019                        Respectfully submitted,

                                          /s/ Shoshana Savett
                                          Sarah R. Schalman-Bergen
                                          Shoshana Savett
                                          BERGER MONTAGUE PC
                                          1818 Market Street
                                          Suite 3600
                                          Philadelphia, PA 19103
                                          Telephone: (215) 875-3000
                                          Facsimile: (215) 875-4604
                                          sschalman-bergen@bm.net
                                          stsavett@bm.net


                                          Matthew W. Thomson, BBO #682745
                                          Lichten & Liss-Riordan, P.C.


                                      2
         Case 1:18-cv-11499-MLW Document 66 Filed 12/02/19 Page 3 of 3



                                                    729 Boylston Street, Suite 2000
                                                    Boston, MA 02116
                                                    Telephone: (617) 994-5800
                                                    Facsimile: (617) 994-5801
                                                    mthomson@llrlaw.com


                                                    Carolyn H. Cottrell
                                                    Ori Edelstein
                                                    Michelle S. Lim
                                                    SCHNEIDER WALLACE
                                                    COTTRELL KONECKY
                                                    WOTKYNS, LLP
                                                    2000 Powell Street, Suite 1400
                                                    Emeryville, CA 94608
                                                    Telephone: (415) 421-7100
                                                    Facsimile: (415) 421-7105
                                                    ccottrell@schneiderwallace.com
                                                    oedelstein@schneiderwallace.com
                                                    mlim@schneiderwallace.com

                                                    Attorneys for Plaintiffs, the Collective and
                                                    Putative Class




                                CERTIFICATE OF SERVICE

       I, Shoshana Savett, hereby certify that on December 02, 2019, I filed the foregoing via the
Court’s CM/ECF system, which will automatically send a notice of filing to counsel of record.



                                                    /s/ Shoshana Savett
                                                    Shoshana Savett




                                                3
